Citation Nr: 1628205	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  09-49 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine, including as secondary to a right knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother-in-law


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to December 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in June 2015.  A transcript of that hearing has been associated with the Veteran's claims file.

The Board remanded this case in August 2015 for further evidentiary development.


FINDINGS OF FACT

The competent and probative evidence is against a finding that the Veteran's currently diagnosed DDD of the lumbar spine had its onset in service or is otherwise related to service; the competent and probative evidence is also against a finding that the Veteran's DDD of the lumbar spine was caused by or aggravated by a service-connected right knee disorder.


CONCLUSION OF LAW

The criteria to establish service connection for DDD of the lumbar spine, including as secondary to a service-connected right knee disorder, are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify & Assist

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  The Veteran's service treatment records have been obtained, and he was afforded VA examinations in connection with his claim.  They are adequate and have fully informed the Board.  There is no indication of any other outstanding VA or Federal records which have not been obtained.  In addition, the undersigned provided the Veteran a legally sufficient hearing.  To the extent that any hearing officer duties were not met, no prejudice should inure to the Veteran, given the subsequent post-hearing remand and development on the issue on appeal.  

Law & Analysis

The Veteran contends he is entitled to service connection for DDD of the lumbar spine.  For the reasons that follow, the Board has determined that service connection is not warranted.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Additionally, service connection is warranted for disability which is proximately due to, is the result of, or is aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a), (b).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the Veteran filed for service connection for a lower back condition, secondary to his service-connected right knee disorder, in April 2008.  The medical records clearly document the Veteran suffers from current DDD of the lumbar spine.  A review of the Veteran's service treatment records, however, reveal that the Veteran did not seek treatment for a back condition in service and there is otherwise no notation regarding any back issues.  

In July 2008, the Veteran underwent a Compensation and Pension (C&P) examination in which he informed the examiner he suffered from constant pain in his back, without reticular symptoms, or bowel, bladder, or sexual dysfunctions.  He had no incapacitating events, and no flare-ups.  The Veteran's back pain limited his daily walking and standing.  The Veteran could only ambulate through the use of a rollator.

Upon examination, the provider determined the Veteran struggled to fully straighten his back, but could flex easily.  He enjoyed a normal gait, with no indication of spinal or post-spinal tear, and no indication of muscle spasms.  The Veteran suffered from quadriceps and hamstring atrophy and loss of bilateral strength, due to a lack of exercise, use, and walking, and not due to his lumbar spine condition.  The examiner diagnosed the Veteran with DDD of the lumbar spine. 

The examiner concluded the Veteran's DDD was less likely than not secondarily connected to his service-connected right knee disorder and more likely due to his sedentary lifestyle and age.  The examiner opined there was no medical evidence supporting a connection between a knee disability and a back disability; the Veteran's spine degeneration was normal for his age, and there were no medical or physical reasons for why the Veteran was unable to function at a higher physical level.  Ultimately, the examiner believed the Veteran was unable to ambulate due to a mental reason, as there was no physical reason for the Veteran's inability to ambulate.

In July 2015, the Veteran testified before the undersigned VLJ.  The Veteran informed the VLJ that he discussed the effect of his right knee on his spinal DDD with an orthopedist at the VA more than 10 years prior to the hearing.  Since then, however, none of the Veteran's doctors had discussed any causative effects between the Veteran's right knee and lumbar spine DDD.

The Veteran's brother-in-law testified that the Veteran was unable to ambulate without the rollator, due to his legs "going out," pain, and unsteady balance.  Moreover, the Veteran's brother-in-law believed that the July 2008 C&P examination did not accurately reflect the extent of the Veteran's disability, as the Veteran was far more agile the day of the examination than normally.

Neither the Veteran, his representative, nor his brother-in-law ever contended at the hearing that the Veteran's lumbar spine DDD was due to or a result of any event or activity incurred in service.

In January 2016, the Veteran underwent a second C&P examination.  The Veteran stated that for the last several years, he suffered from lower back pain.  The Veteran informed his examiner his back pain began in service, with no specific injury as its etiology.

Following the examination, the examiner concluded the Veteran's lumbar spine condition was most likely due to the aging process and genetic predisposition.  She determined the Veteran's lumbar spine condition was less likely as not related to, caused by, or aggravated by his service-connected right knee disorder.

The examiner reasoned that the medical literature indicated no additive effect of one joint causing arthritis in other joints.  Moreover, following a stroke in 2004, the Veteran enjoyed limited exercise and activity, contributing to his inability to ambulate.  The Veteran's small gait was likely caused by his neurological condition, and did not affect or strain his back.  Lastly, the level of arthritis in the Veteran's back was appropriate for and likely related to his current age.  For all of these reasons, the examiner concluded the Veteran's lumbar spine DDD was likely related to the aging process and his genetic predisposition and not caused by or aggravated by his right knee disorder.

Furthermore, the examiner determined it was less likely than not that the Veteran's lumbar spine DDD was incurred in or caused by an in-service injury.  She reasoned there was no lumbar spine condition in service or prior to service, and the Veteran's condition was most likely caused by the aging process and genetic predisposition.

A review of the Veteran's VA medical records reveals that the Veteran suffers from DDD of the lumbar spine, but, as the Veteran testified, no VA doctor ever indicated a link between the Veteran's right knee disorder and his DDD of the lumbar spine, or service and the DDD of the lumbar spine.  In short, little in the record suggests the Veteran's lumbar spine DDD is related to, incurred in, or aggravated by service or any service-connected conditions.

Applying the law to the facts of the current situation, the Board finds service connection on a primary or secondary basis for lumbar spine DDD is not warranted.  

First, the Board finds the January 2016 examination probative.  A medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  A medical examiner is presumed competent in the absence of evidence to the contrary.  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009).  In this situation, it is clear the examiner fully reviewed the Veteran's medical history and records and spoke with the Veteran about the claimed condition.  Moreover, the examiner provided a fully articulated opinion which was supported by a reasoned analysis which did not use speculative language but, rather, provided the degree of certainty required for medical nexus evidence: the examiner provided several reasons and examples as to why the Veteran's lumbar spine DDD was related to the aging process and not caused by or aggravated by his right knee disorder or caused by or incurred in service.  

Second, although the Veteran contends that his back problems stem from his service-connected right knee disorder or in service, his statements in this regard are not competent evidence of a link.  The Veteran provided no details of a specific incident in service, nor did he explain how his duties or actions in service could have caused lumbar spine DDD so many years later.  In fact, the Veteran provided inconsistent statements concerning the etiology of his condition, saying at different times the condition was or was not caused by events in service.  A layperson, such as the Veteran, is competent to report observable symptoms, such as experiencing pain in his back.  However, the question of whether his current back condition is related to his service or his service-connected knee disorder is a complex medical question which is not capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay witness capable of diagnosing dislocated shoulder but not cancer); Barr v. Nicholson, 21 Vet. App. 308 -09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins).  Because the evidence does not indicate that Veteran has the appropriate training, experience, or expertise to provide an opinion concerning a back condition, he is not competent to comment on the etiology of his current disability.  Thus, the competent evidence outweighs the lay statements regarding etiology.

Lastly, there is a period of several decades where the Veteran does not suffer from lumbar spine DDD.  Although the absence of any mention of relevant complaints or symptoms after service is not dispositive, the fact of this chronology must be considered as it bears upon the question of nexus between the Veteran's claimed disability resulting from service and his current diagnosis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and can weigh against the claim).  In this case, the absence of symptoms for many years bears credence to the examiner's conclusions that the Veteran's condition is related to aging and not service.

Thus, in the situation at hand, entitlement to service connection is not precluded for the Veteran simply because he did not suffer back disability during service.  Rather, considering the totality of the evidence-the many years in-between service and a back diagnosis and the examiner's belief that the Veteran's back condition was more likely related to the aging process and his genetic predisposition-the weight of the evidence does not rise to equipoise that the Veteran's current DDD is causally related to service or caused or aggravated by his service-connected knee disorder.  See Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b),"requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  

Although the Board is grateful for the Veteran's honorable service, for the reasons and bases discussed above, the competent and probative evidence indicates that the Veteran's DDD is less likely than not related to his active service or another service-connected disability.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the preponderance of the evidence is against this claim and the appeal must be denied.
ORDER

Service connection for DDD of the lumbar spine, to include as secondary to a right knee disorder, is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


